EXHIBIT 23.2 Consent of Independent Registered Public Accounting Firm The Board of Directors E-Debit Global Corporation: We consent to the incorporation by reference in this Form S-8 Registration Statement of E-Debit Global Corporation of our report dated April 15, 2010, relating to the consolidated financial statements of E-Debit Global Corporation and Subsidiaries as of December 31, 2009 and 2008 and for the years ended December 31, 2009 and 2008. /s/ Cordovano and Honeck LLP Cordovano and Honeck LLP Englewood, Colorado September 10, 2010
